          Case 1:19-mc-00028-MV Document 41 Filed 05/29/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RONNIE LOUIS MARVEL KAHAPEA,

               Applicant,

v.                                                                    No. 1:19-mc-00028-MV

PENNYMAC LOAN SERVICES, LLC, and
PLAZA HOME MORTGAGE, INC.,

               Respondents.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       Applicant initiated this case stating that he was issued an arbitration award granting him

monetary relief in the amount of $1,800,000.00 and asking the Court to confirm the arbitration

award pursuant to Federal Arbitration Act. See Application for Confirmation of Arbitration

Award, Doc. 1, filed November 18, 2019.

       The Court denied the Application for confirmation of the arbitration award stating:

       The Court denies Applicant’s motion to confirm the arbitration award because
       Applicant has not shown that the Court has jurisdiction over this matter. Despite
       Exhibit 2 of the Application being labeled “Arbitration Agreement,” Applicant has
       not filed a copy of the arbitration agreement showing that the Parties “have agreed
       that a judgment of the court shall be entered upon the award made pursuant to the
       arbitration.” Application at 29. “Section 9 [of the FAA] conditions applicability
       of the FAA’s summary confirmation process on whether ‘the parties in their
       agreement have agreed that a judgment of the court shall be entered upon the award
       made pursuant to the arbitration’... there is no federal court jurisdiction to confirm
       under the FAA where such jurisdiction has not been made a part of the arbitration
       agreement.” Oklahoma City Assoc. v. Wal-Mart Stores, Inc., 923 F.2d 791, 793-
       795 (10th Cir. 1991) (concluding that the party seeking confirmation of arbitration
       award “failed to point out any language in the arbitration clause that either explicitly
       or implicitly demonstrates an intent of the parties to have judgment entered on an
       arbitration award. Therefore, [the party seeking confirmation] has not fulfilled the
       jurisdictional requirements of § 9 of the [Federal Arbitration Act], and the district
       court was without jurisdiction to confirm this award under the FAA”).

Doc. 21 at 2, filed January 10, 2020.
          Case 1:19-mc-00028-MV Document 41 Filed 05/29/20 Page 2 of 2



        Applicant continued to file additional documents asking the Court to confirm the

arbitration award, and thus had additional opportunities to establish jurisdiction but did not do so.

Because of Applicant’s abusive filing in this case the Court granted Respondent PennyMac Loan

Services, LLC’s motion for sanctions, imposed filing restrictions and awarded Respondent

PennyMac Loan Services, LLC attorneys’ fees and costs. See Doc. 36, filed March 30, 2020; Doc.

37, filed April 14, 2020; Doc. 39, filed May 15, 2020.

       As the party seeking to invoke the jurisdiction of this Court, Applicant bears the burden of

alleging facts that support jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir.

2013) (“Since federal courts are courts of limited jurisdiction, we presume no jurisdiction exists

absent an adequate showing by the party invoking federal jurisdiction.”). Applicant has not met

his burden of showing that the Court has jurisdiction over this matter.

       The Court dismisses this action without prejudice for lack of subject-matter jurisdiction.

See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Brereton v. Bountiful City Corp., 434 F.3d 1213,

1218 (10th Cir.2006) (“[D]ismissals for lack of jurisdiction should be without prejudice because

the court, having determined that it lacks jurisdiction over the action, is incapable of reaching a

disposition on the merits of the underlying claims.”).

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                                      _________________________________
                                                      MARTHA VÁZQUEZ
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
